UNITED STATES SECURITIES AND EXCHANGE COMMISSION Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month ofOctober2009 Commission file number 001-14540 Deutsche Telekom AG (Translation of Registrant’s Name into English) Friedrich-Ebert-Allee 140, 53113 Bonn, Germany (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F. Form 20-Fx Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b)under the Securities Exchange Act of 1934. YesoNo x This report is deemed submitted and not filed pursuant to the rules and regulations of the Securities and Exchange Commission. Deutsche Telekom AG with its registered offices in Bonn, Germany - ISIN no. DE0005557508 - - Securities identification code 555 750 - Invitation to the extraordinary shareholders’ meeting We hereby invite our shareholders to attend the extraordinary shareholders’ meeting on Thursday November 19, 2009 at 10:00 a.m. (Central European Time – CET), to be held at the TUI Arena, Expo Plaza 7, 30539 Hanover, Germany (and the adjoining rooms that can be accessed via the TUI Arena). This document is a convenience translation of the German original.
